      Case:18-02044-EAG11 Doc#:188 Filed:06/03/21 Entered:06/03/21 08:57:11                    Desc:
                            Grntg Ext of Time Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                             Case No. 18−02044 EAG
ENRIQUE RODRIGUEZ NARVAEZ
MIRNA IRIS RIVERA ORTIZ
aka MYRNA IRIS RIVERA ORTIZ                                  Chapter 11

xxx−xx−7358
xxx−xx−8735                                                  FILED & ENTERED ON 6/3/21

                        Debtor(s)



                                                          ORDER

The motion filed by DEBTORS requesting extension of time of TWENTY (20) days to submit and agreement
(docket #187) is hereby granted. Order due by June 21, 2021.

IT SO ORDERED.

In San Juan, Puerto Rico, this Thursday, June 3, 2021 .
